     Case: 3:19-cv-00120-MPM-DAS Doc #: 11 Filed: 05/18/21 1 of 1 PageID #: 746




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

LARRY LEWIS (#76756)                                                                PETITIONER

v.                                                                     No. 3:19CV120-MPM-DAS

STATE OF MISSISSIPPI, ET AL.                                                     RESPONDENTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DENIED.

       SO ORDERED, this, the 17th day of May, 2021.

                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
